PER CURIAM.
We reverse the summary final judgment entered in favor of Jack Gale, Esquire, Guardian of the Property of Wendy Lynn Busch, a child, and against Florida Federal Savings and Loan Association. We remand with instructions to enter summary final judgment in favor of Florida Federal Savings and Loan Association and against Jack Gale, Esquire, Guardian of the Property of Wendy Lynn Busch, a child. We do this because of the provisions of section 673.-117, Florida Statutes (1985), and because of the holdings in Pan American Bank of Miami v. Goldszmidt, 364 So.2d 505 (Fla. 3d DCA 1978), and Bates v. City of New York, 10 UCC Reporting Service 151 (N.Y. Supreme Court, N.Y. County, 1971).
Reversed and Remanded.
DOWNEY, LETTS and WALDEN, JJ., concur.